LISA R. MALLARD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-009-CR





LISA R. MALLARD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On June 13, 2003, the trial court revoked the community supervision of Appellant Lisa R. Mallard, adjudicated her guilty of aggravated assault with a deadly weapon, and sentenced her to eight years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.  No motion for new trial was filed.  Appellant’s notice of appeal was due by July 14, 2003.
(footnote: 2)  It was not filed until November 18, 2003; thus it was untimely.
(footnote: 3)
	Because the notice of appeal was untimely, we sent a letter to Appellant requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.  Appellant’s response indicates that she has filed a post-conviction application for a writ of habeas corpus in the trial court. It does not, however, provide grounds for continuing the appeal.

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.
(footnote: 4)  The Texas Court of Criminal Appeals has expressly held that, without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.
(footnote: 5)  
Because Appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 6)






PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: February 5, 2004



FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(1).


3:See id.


4:Id.
; 
see Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
York v. State
, 69 S.W.3d 792, 794 n.5 (Tex. App.—Fort Worth 2002, no pet.). 


5:See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
 see also Slaton
, 981 S.W.2d at 210.


6:See 
Tex. R. App. P.
 26.2(a)(1), 43.2(f).